TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00388-CV


Jimmie Luecke Children Partnership, Ltd., Appellant

v.

Elaine Pruncutz, John Pruncutz, and Amy Peters, Appellees




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 11, 936, HONORABLE DON B. MORGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Jimmie Luecke Children Partnership, Ltd. has notified this Court that
appellee Elaine Pruncutz has filed for bankruptcy under Title 7, United States Bankruptcy Code (case
number 04-16266-frm, United States Bankruptcy Court, Western District of Texas, Austin Division). 
See Tex. R. App. P. 8.1.  In accordance with the automatic stay under federal law and the state rules
of appellate procedure, this appeal is suspended until an event occurs that would allow the appeal
to be reinstated.  11 U.S.C. § 362; Tex. R. App. P. 8.2.  Any party may move for reinstatement when
and if appropriate.  See Tex. R. App. P. 8.3.  Failure to notify the Court of an event allowing
reinstatement will result in dismissal for want of prosecution.

  
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   January 27, 2005